 

Exhibit 10.1

Description of Director Compensation pursuant to

Item 601(b)(10)(iii)(A) of Regulation S-K

 

 

The following is a description of Directors Compensation for First Bancorp (the
“Company”), effective as of January 1, 2017.

 

Each non-employee director earns a base director fee of $32,000 per year. In
addition to the base fee, the chairman of the Company and First Bank is paid
$17,500 annually, and the chairman of the Audit Committee is paid $10,000
annually.

 

Non-employee directors of the Company also participate in the Company’s equity
plan. In June of each year, each non-employee director of the Company is
expected to receive a grant of shares of common stock with a value of
approximately $32,000.

 

Directors who retire from the Board of Directors and who are elected to Director
Emeritus status receive $4,000 per year for a period of three years.

 

Directors are also entitled to reimbursement of costs and expenses incurred in
connection with attending bank educational conferences.

 

 

 

